The plaintiff appeals from the denial of her motion for release of her adoption records pursuant to G. L. c. 210. She seeks confirmation through the court records of the identity of her biological father. The plaintiff concedes in her brief and at oral argument that she has received all of the nonidentifying data to which she is entitled under c. 210, § 5D, from the adoption agency which handled her adoption some twenty-five years ago.
Chapter 210, § 5C, provides that specific information pertaining to an adoption “shall not be available for inspection, unless a [probate and family court] judge, for good cause shown, shall otherwise order.” Here, there has been no showing of an abuse of discretion by the Probate Court judge in denying the plaintiff’s motion, nor any indication that the plaintiff has been denied access under c. 210 to the sort of information she is entitled to receive. Section 5D of c. 210, inserted by St. 1985, c. 793, which provides for the release of nonidentifying information, represents the Legislature’s accommodation of the sometimes competing rights of adoptees for information relative to their adoptions and their biological “roots,” with the basic privacy rights of the parties to an adoption, including, as here, biological parents. In its wisdom, the Legislature has provided that identifying information of the sort the plaintiff seeks is available only upon a showing of good cause, and until there is a change in the legislation, an adopted person does not have an automatic right to access.

Order denying plaintiff’s motion affirmed.